Citation Nr: 0841196	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-23 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran served on active military duty from June 1956 to 
March 1960.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran subsequently relocated and 
jurisdiction of his claims folder was transferred to the RO 
in Columbia, South Carolina, which forwarded his appeal to 
the Board.

The Board notes that the veteran requested a before a 
Veterans Law Judge at the RO (Travel Board hearing) in his 
July 2007 substantive appeal.  However, he failed to report 
for the hearing scheduled in October 2008.  


FINDING OF FACT

At worst, the veteran has Level VI hearing loss in the right 
ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in December 
2003.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his underlying service-connection 
claim, (2) informing the veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board notes that the claim at issue stems from an initial 
rating assignment.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once an NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of his higher 
initial rating claim in November 2006 and July 2007, with 
subsequent readjudication of his claim in December 2007 and 
July 2008.  The veteran was also given an opportunity to 
testify at a Travel Board hearing held in October 2008, but 
failed to attend the hearing.  

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and VA treatment 
records dated from 2003 to 2007.  The VA also has provided 
the veteran with two VA examinations dated in February 2005 
and November 2007 in connection with his claim.  Moreover, 
the veteran and his representative have submitted statements 
in support of his claim.  Further, the veteran was afforded, 
and failed to avail himself of, an opportunity to provide 
testimony in support of his claim in October 2008.  Finally, 
the veteran indicated in a July 2007 statement that he has no 
additional evidence to submit.  Thus, there is no indication 
that any additional evidence remains outstanding, and the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VIA (Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average) 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based only on the puretone 
threshold average.  

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

38 C.F.R. § 3.86(a) specifies that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 3.86(a).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

Here, the veteran seeks an initial compensable disability 
rating for bilateral hearing loss, which is currently 
evaluated as zero percent disabling under Diagnostic Code 
6100.  38 C.F.R. § 4.85.  This rating is effective from 
September 16, 2003, the date the RO received the veteran's 
original claim for service connection for bilateral hearing 
loss. 

In connection with his claim for an initial compensable 
rating for bilateral hearing loss, the veteran was afforded a 
VA audiology examination in February 2005 and November 2007.  
At the time of the February 2005 examination, puretone 
thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
45
60
65
65
65
LEFT
25
40
70
55
45

The average puretone threshold was 64 in the right ear and 53 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.  The results were interpreted as 
showing moderate to moderately severe mixed hearing loss in 
the right ear and a mild-to-severe-to- moderate sensorineural 
hearing loss in the left ear.  

In this case, applying the results from the February 2005 VA 
examination to Table VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of I for the left 
ear.  Applying these values to Table VII, the Board finds 
that the veteran's hearing loss would actually be evaluated 
as noncompensable (zero percent disabling), which is his 
current rating.  

However, because the February 2005 audiogram results for 
veteran's right ear show that the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, 38 C.F.R. § 3.86(a) and Table 
VIA are applicable to the veteran's right ear.  In that 
regard, applying the results for the right ear from the 
February 2005 VA examination to Table VIA yields a Roman 
numeral value of V for the right ear.  A Roman numeral value 
of I is applied to the left ear as indicated above.  Applying 
these values to Table VII, the Board finds that the veteran's 
hearing loss would still be evaluated as noncompensable (zero 
percent disabling), his current rating.  

The veteran was afforded another VA audiology examination in 
November 2007.  At that time, puretone thresholds, in 
decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
45
65
70
75
75
LEFT
25
40
70
55
50

The average puretone threshold was 71 in the right ear and 54 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in both ears.  In this 
case, applying the results from the November 2007 VA 
examination to Table VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of I for the left 
ear.  Applying these values to Table VII, the Board finds 
that the veteran's hearing loss would be evaluated as zero 
percent disabling, showing no worsening of his bilateral 
hearing loss.  38 C.F.R. § 4.7 

Here, the Board again notes that the November 2007 audiogram 
results for veteran's right ear show that the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more; thus, 

38 C.F.R. § 3.86(a) is again applicable to the veteran's 
right ear.  In that regard, applying the results from the 
November 2007 VA examination to Table VIA yields a Roman 
numeral value of VI for the right ear.  A Roman numeral value 
of I is applied to the left ear as indicated above.  Applying 
these values to Table VII, the Board finds that the veteran's 
hearing loss would still be evaluated as noncompensable (zero 
percent disabling), which is his current rating, and which 
again indicates no worsening of the veteran's bilateral 
hearing loss.  38 C.F.R. 
§ 4.7.

Consequently, the preponderance of the evidence is against an 
initial compensable disability rating for the veteran's 
bilateral hearing loss.  38 C.F.R. § 4.3.  

The Board adds that it does not find that the veteran's 
bilateral hearing loss should be increased for any other 
separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App at 125-26.  Since the 
effective date of his award, the veteran's bilateral hearing 
loss has never been more severe than contemplated by its 
existing rating, so the Board cannot "stage" his ratings in 
this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  






ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


